Citation Nr: 0013332	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the initial (noncompensable) rating assigned 
for ocular histoplasmosis of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1989 to July 1993.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denied the 
veteran's claim for service connection for ocular 
histoplasmosis of the right eye.  She appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  The 
Board remanded her claim to the RO in February 1997 for 
further development and consideration.  In August 1998, 
after completing the development requested, the RO granted 
service connection for the ocular histoplasmosis of the right 
eye and assigned an initial noncompensable rating, effective 
from the date of the veteran's claim, March 1, 1995.  She 
thereafter appealed to the Board for a higher initial rating.


REMAND

The veteran contends the RO should have assigned at least a 
20 percent initial rating for her right eye disability 
because of the extent to which it affects her vision, and 
because it also significantly hampers her ability to do her 
job, which in turn greatly limits her earning potential.  
Since she is contesting the validity of the initial 
noncompensable rating for her right eye disability, VA must 
consider the propriety of the initial rating and, in so 
doing, determine whether her disability has increased to 
different levels of severity at various times since she filed 
her claim-which, if it did, may warrant the assignment of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The RO has not had an opportunity to consider 
her claim in light of the holding in the Fenderson decision, 
and should do so prior to further consideration by the Board, 
to avoid prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  This is especially necessary in this 
case since she has been examined by several different 
clinicians during the last several years, with varying 
opinions provided on the severity of her disability.

The Board also notes that, when the veteran was examined in 
February 1998, she reported experiencing certain blind spots 
in her visual field.  Although it was later noted on 
examination in October 1998 that her visual fields were 
grossly normal, specific testing for visual field defects was 
not undertaken.  It was also noted that the veteran had 
problems with burning and itching.  Such problems are 
significant in light of the diagnostic criteria used to rate 
the veteran's disability--38 C.F.R. § 4.84a, Diagnostic Code 
6099-6000 (1999), which requires consideration of not only 
loss of visual acuity, but loss of field of vision, pain, 
rest requirements, and episodic incapacity.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6000 (1999).  In order to best 
evaluate all symptoms associated with the service-connected 
disability, another examination is required.

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an examination that includes field of 
vision testing which provides information 
necessary to apply 38 C.F.R. §§ 4.76, 
4.76a (1999).  All other symptoms and 
their effect on the veteran should be 
described in detail, including any 
burning, itching, loss of visual acuity, 
pain, rest requirements, or periods of 
episodic incapacity.  

2.  The RO should thereafter consider the 
veteran's claim contesting the propriety 
of the initial noncompensable (0 percent) 
rating for her right eye disability in 
light of the decision in Fenderson, 
supra.

3.  If the benefit sought is not granted 
to the veteran's satisfaction, then she 
and her representative should be provided 
a supplemental statement of the case and 
given an opportunity to submit additional 
evidence and/or argument in response, 
prior to returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


